EXHIBIT 10.2










ANN ARBOR BURGER, INC

THOMAS MICHAEL ANSLEY & THOMAS D. ANSLEY

857 WEST EISENHOWER PARKWAY

ANN ARBOR, MI  48103

BORROWER’S NAME AND ADDRESS

"I" includes each borrower above, jointly and severally.

HOME CITY FEDERAL SAVINGS BANK OF SPRINGFIELD

2454 N. LIMESTONE STREET

P.O. BOX 1288

SPRINGFIELD, OH  45501

LENDER’S NAME AND ADDRESS

"You" means the lender, its successors and assigns.

Loan Number

Date   06-30-2008

Maturity Date 12-20-2015

Loan Amount $ 500,000.00

Renewal Of

For value received, I promise to pay to you, or your order, or your address
listed above the PRINCIPAL sum of FIVE HUNDRED THOUSAND AND NO/100

______________________________________________________________________________________
Dollars $ 500,000.00

£  Single Advance:  I will receive all of this principal sum on
_____________________. No additional advances are contemplated under this note.

x  Multiple Advances:  The principal sum shown above is the maximum amount of
principal I can borrower under this note.  On 06-30-2008 I will receive the
amount of $ ___________ and future principal advances are contemplated.

Conditions: The conditions for future advances are UPON WRITTEN OR TELEPHONE
AUTHORIZATION FROM THOMAS MICHAEL ANSLEY.

                                

x

Open End Credit:  You and I agree that I may borrow up to the maximum amount of
principal more than one time. This feature is subject to all other conditions
and expires on 11-01-2008.

£

Closed End Credit:  You and I agree that I may borrow up to the maximum only one
time (and subject to all other conditions).

INTEREST:

I agree to pay interest on the outstanding principal balance from 06-30-2008 at
the rate of 7.500% per year until 12-20-2015.

£

Variable Rate:  This rate may then change as stated below.

  

£  Index Rate:  The future rate will be ________________________ the following
index rate: ________________________________________________.

£  No Index:  The future rate will not be subject to any internal or external
index.  It will be entirely in your control.

£  Frequency and Timing:  The rate on this note may change as often as
________________________________________.

      A change in the interest rate will take effect
_____________________________________________________________.

£  Limitations:  During the term of this loan, the applicable annual interest
rate will not be more than ________% or less than _____________%. The rate may
not     change more than ________% each
________________________________________.

Effect of Variable Rate:  A change in the interest rate will have the following
effect on the payments:

£ The amount of each scheduled payment will change.

£ The amount of this final payment will change.

£
____________________________________________________________________________________________.

ACCRUAL METHOD:  Interest will be calculated on a PERIODIC basis.

POST MATURITY RATE:  I agree to pay interest on the unpaid balance of this note
owing after maturity, and until paid in full, as stated below:

x on the same fixed or variable rate basis in effect before maturity (as
indicated above).

£ at a rate equal to
_____________________________________________________________________________.

x LATE CHARGE:  If a payment is made more than 15 days after it is due, I agree
to pay a late charge of 5.000% OF THE LATE AMOUNT WITH A MAX OF $50.00.

£ ADDITIONAL CHARGES:  In addition to interest, I agree to pay the following
charges which £ are £ are not included in the principal amount above:
_________________________________________________________________________________________________________________________________.

PAYMENTS:  I agree to pay this note as follows:

MONTHLY PAYMENTS OF ACCRUED INTEREST CALCULATED ON THE AMOUNT OF CREDIT
OUTSTANDING BEGINNING ON 07-20-2008. FOLLOWED BY 84 MONTHLY PAYMENTS OF
$7,069.14 BEGINNING 01/20/2009.




ADDITIONAL TERMS:

 

SIGNATURES:  I AGREE TO THE TERMS OF THIS NOTE (INCLUDING THOSE ON PAGE 21.  I
have received a copy on today’s date.




x SECURITY:  This note is separately secured by (describe separate document by
type and date):  SECURITY AGREEMENT DATED 06/20/2008 FINANCING STATEMENTS.

(This ____ is for your internal use.  Failure to file a separate security
document does not mean the agreement will not secure this note.)

IN THIS NOTICE "YOU" MEANS THE BORROWER:

  WARNING:  BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON DTIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WTIHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR AN OTHER CLAUSE.

 

 

PURPOSE:  The purpose of this loan is FUND NEW RESTAURANT IN ANN ARBOR MICHIGAN

.

 




Signature of Lender:

ANN ARBOR BURGER, INC.

/s/ T. Michael Ansley

THOMAS MICHAEL ANSLEY, PRESIDENT

/s/ Don E. Lynam

/s/ T. Michael Ansley

DON E. LYNAM, EXECUTIVE VICE PRESIDENT

THOMAS MICHAEL ANSLEY, INDIVIDUALLY

_____________________________________________________

THOMAS D. ANSLEY, INDIVIDUALLY
















DEFINITIONS: As used on page 1, "x" means the terms that  apply to this loan,
"I", "me" or "my" means each Borrower who signs this note and each other person
or legal entity (including guarantors, endorsers, and sureties) who agree to pay
this note (together referred to as "us") "You" or "your" means the Lender and
its successors and assigns.

APPLICABLE LAW: The laws of the state of Ohio will govern this note. Any terms
of this note which is contrary to applicable law will not be effective, unless
the law permits and you and me to agree to such a variation. If any provision of
this agreement cannot be enforced according to its terms, this fact will not
affect the enforceability of the remainder of this agreement. No modification of
this agreement may be made without your express written consent. Time is of the
essence in this agreement.

COMMISSIONS OR OTHER REMUNERATION:  I understand and agree that any insurance
premiums paid to insurance companies as part of this note will involve money
retained by you or paid back to you as commissions or other remuneration.

  In addition, I understand and agree that some other payments to third parties
as part of this note may also involve money retained by you or paid back to you
as commissions or other remuneration.

PAYMENTS: Each payment I make on this note will first reduce the amount I owe
you for charges which are neither interest nor principal. The remainder of each
payment will then reduce accrued unpaid interest, and then unpaid principal. If
you and I agree to a different application of payments, we will describe our
agreement on this note. I may prepay a part of, or the entire balance of this
loan without penalty unless we specify to the contrary on this note. Any partial
prepayment will not excuse or, reduce any later scheduled payment until this
note is paid in full (unless, when I make the prepayment, you and I agree in
writing to the contrary).

INTEREST: Interest accrues on the principal remaining unpaid from time to time,
until paid in full. If I receive the principal in more than one advance, each
advance will start to earn interest only when I receive the advance. The
interest rate in affect on this note at any given time will apply to the entire
principal advance at that time. Notwithstanding anything to the contrary, I do
not agree to pay and you do not intend to charge any rate of interest that is
higher than the maximum rate of interest you could charge under applicable law
for the extension of credit that is agreed to have (either before or after
maturity). If any notice of interest accrual is sent and is in error, we
mutually agree to correct it, and if you actually collect more interest than
allowed by law and this agreement, you agree to refund it to me.

INDEX RATE:  The index will serve only as a device for setting the rate on this
note. You do not guarantee by selecting this index, or the margin, that the rate
on this note will be the same rate you charge on any other loans or class of
loans to me or other borrowers.

ACCRUAL METHOD: The amount of interest that I will pay on this loan will be
calculated using the interest rate and accrual method stated on page 1 of this
note. For the purpose of interest calculation, the accrual method will determine
the number of days in a “year”. If no accrual method is stated, then you may use
any reasonable accrual method for calculating interest.

POST MATURITY RATE: For purposes of deciding when the "Post Maturity Rate"
(shown on page 1) applies, the term "maturity" means the date of the last
scheduled payment indicated on page 1 of this note or the date you accelerate
payment on the note, whichever is earlier.

SINGLE ADVANCE LAONS: If this is a single advance loan, you and I expect that
you will make only one advance of principal. However, you may add other amounts
to the principal if you make any payments described in the "PAYMENTS BY LENDER"
paragraph below.

MULTIPLE ADVANCE LOANS: If this is a multiple advance loan, you and I except
that you will make more than one advance of principal. If this is closed end
credit, then repaying a part of the principal will not entitle me to additional
credit.

PAYMENTS BY LENDER: If you are authorized to pay, on my behalf, charges I am
obligated to pay (such as property insurance premium(s), then you may treat
those payments made by you as advances and add them to the unpaid principal
under this note, or you may demand immediate payment of the charges.

SET-OFF: I agree that you may set off any amount due and payable under this note
against any right I have to receive money from you.

"Right to receive money from you" means:

(1) any deposit account balance I have with you;

(2) any money owed to me on an item presented to you or in your possession for
collection or exchange; and

(3) any repurchase agreement or other nondeposit obligation.

"Any amount due and payable under this note" means the total amount of which you
are entitled to demand payment under the terms of this note at the time you set
off. This total includes any balance the due date for which you properly
accelerate under this note.

If my right to receive any money from you is also owned by someone who is not
agreed to pay this note, your right of set-off does not apply to any account or
other obligation where my rights are only as a representative. It does not apply
to any individual Retirement Account or other tax-deferred retirement account.

You will not be liable for the dishonor of any check when the dishonor occurs
because you set off this debt against any of my accounts. I agree to hold you
harmless from any such claims arising as a result of your exercise of your right
of set-off.

REAL ESTATE OR RESIDENCE SECURITY: If this note is secured by real estate or a
residence that is personal property, the existence of a default and your
remedies for such a default will be determined by applicable law, by the terms
of any separate instrument creating the security interest and, to the extent not
prohibited by law and not contrary to the terms of the separate security
instrument, by the "Default" and "Remedies" paragraphs herein.

DEFAULT: I will be in default if any one or more of the following occur: (1) I
fail to make a payment on time or in the amount due; (2) I fail to keep the
property insured, if required; (3) I fail to pay, or keep any promise, on any
debt or agreement I have with you; (4) any other creditor of mine attempts to
collect any debt I owe him through court proceedings; (5) I die, am declared
incompetent, make an assignment for the benefit of creditors, or become
insolvent (either because my liabilities exceed my assets or I am unable to pay
my debts as they become due); (6) I make any written statement or provide any
financial information that is untrue or inaccurate at the time it was provided;
(7) I do or fail to do something which causes you to believe that you will have
difficulty colleting the amount I owe you; (8) any collateral securing this note
is used in a manner or for a purpose which threatens confiscation by a legal
authority; (9) I change my name or assume an additional name without first
notifying you before making such a change; (10) I fail to plant, cultivate and
harvest crops in due season; (11) any loan proceeds are used for a purpose that
will contribute the excessive erosion at highly erodible land or to the
conversion of wetlands to produce an agricultural commodity, as further
explained in 7 C.F.R. Part 1940, Subpart G, Exhibit M.

REMEDIES: If I am in default on this note you have, but are not limited to, the
following remedies:

(1)

You may demand immediate payment of all I owe you under this note (principal,
accrued unpaid interest and other charges).

(2)

You may set off this debt against any right I have to the payment of money from
you, subject to the terms of the “Set-Off” paragraph herein.

(3)

You may demand security, additional security, or additional parties to be
obligated to pay this note as a condition for not using any other remedy.

(4)

You may refuse to make advances to me or allow purchases on credit by me.

(5)

You may use any remedy you have under state or federal law.

By selecting any one or more of these remedies you do not give up your right to
later use any other remedy. By waiting your right to declare an event to be a
default, you do not waive your right to later consider the event as a default if
it continues or happens again.

COLLECTION COSTS AND ATTORNEY’S FEES: I agree to pay all costs of collection,
replevin or any other or similar type of cost if I am in default. In addition,
if you hire an attorney to collect this note, I also agree to pay any fee you
incur with such attorney plus court costs (except where prohibited by law). To
the extent permitted by the United States Bankruptcy Code, I also agree to pay
the reasonable attorney’s fees and costs you may incur to collect this debt as
awarded by any court exercising jurisdiction under the Bankruptcy Code.

WAIVER: I give you my rights to

(1)

demand payment of amounts due (presentment);

(2)

obtain official certification of nonpayment (protest); or

(3)

give notice that amounts due have not been paid (notice of dishonor).

(4)

I waive any defenses I have based on suretyship or impairment of collateral.

OBLIGATIONS INDEPENDENT: I understand that I must pay this note event if someone
else has also agreed to pay it (by, for example, signing this form or a separate
guarantee or endorsement).  You may sue me alone, or anyone else who is,
obligated on this note, or any number of us together, to collect this note. You
may do so without any notice that it has not been paid (notice of dishonor). You
may without notice release any party to this agreement without releasing any
other party. If you give up any of your rights, with or without notice, it will
not affect my duty to pay this note. Any extension of new credit to any of us,
or renewal of this note by all or less than all of us will not release me from
my duty to pay it. (Of course, you are entitled to only one payment in full.) I
agree that you may at your option extend this note or the debt represented by
this note, or any portion of the note or debt, from time to time without limit
or notice and for any term without effecting my liability for payment of the
note. I will not assign my obligation under this agreement without your prior
written approval.

FINANCIAL INFORMATION: I agree to provide you, upon request, any financial
statement or information you may deem necessary. I warrant that the financial
statements and information I provide to you are or will be accurate, correct and
complete.

NOTICE: Unless otherwise required by law, any notice to me shall be given by
delivering it or by mailing it by first class mail addressed to me at my last
known address. My current address is on page 1. I agree to inform you in writing
of any change in my address. I will give any notice to you by mailing it first
class to your address stated on page 1 of this agreement, or to any other
address that you have designated.

CONFESSION OF JUDGMENT: In addition to your remedies listed herein, I authorize
any attorney to appear in a court of record and confess judgment, without
process, against me, in favor of you, for any sum unpaid and due on this note,
together with costs of suit.

 

 














DATE OF TRANSACTION

PRINCIPAL ADVANCE

BORROWER’S INITIALS (NOT REQUIRED)

PRINCIPAL PAYMENTS

PRINCIPAL BALANCE

INTEREST RATE

INTEREST PAYMENTS

INTEREST PAID THROUGH:

 

$

 

$

$

%

$

 

 

$

 

$

$

%

$

 

 

$

 

$

$

%

$

 





















